United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3648
                        ___________________________

                           Joe Melvyn Estrada-Ramos

                            lllllllllllllllllllllPetitioner

                                          v.

             Loretta E. Lynch, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                         Submitted: September 19, 2016
                           Filed: November 14, 2016
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, MURPHY and SMITH, Circuit Judges.
                             ____________

PER CURIAM.

     Joe Melvyn Estrada-Ramos, a native and citizen of Guatemala, conceded
removability but petitioned for asylum under 8 U.S.C. § 1158(a)(1), withholding of
removal under 8 U.S.C. § 1231(b)(3)(A), and protection under the Convention
Against Torture (CAT) pursuant to 8 C.F.R. § 1208.16(c). The Immigration Judge
denied his petition on all three grounds. The Board of Immigration Appeals (BIA)
dismissed Estrada-Ramos’s appeal. We deny his petition for review.

       After careful review of the record, we conclude that substantial evidence
supports the BIA’s denial of asylum. See Matul-Hernandez v. Holder, 685 F.3d 707,
711 (8th Cir. 2012) (explaining that the Attorney General has discretion to grant
asylum when an applicant demonstrates past persecution or a well-founded fear of
future persecution based on race, nationality, religion, political opinion, or
membership in a particular social group); Sow v. Mukasey, 546 F.3d 953, 956 (8th
Cir. 2008) (reviewing BIA’s denial of asylum for substantial evidence). Estrada-
Ramos’s evidence is not “so compelling ‘that no reasonable fact finder could fail to
find the requisite fear of persecution.’” See Karim v. Holder, 596 F.3d 893, 897 (8th
Cir. 2010) (quoting Cooke v. Mukasey, 538 F.3d 899, 904 (8th Cir. 2008)). Because
Estrada-Ramos failed to demonstrate eligibility for asylum, his petition for
withholding of removal necessarily fails as well. See Guled v. Mukasey, 515 F.3d
872, 881 (8th Cir. 2008). Estrada-Ramos’s petition for protection under CAT likewise
fails because it relies on the same factual basis as his asylum claim. See Gitimu v.
Holder, 581 F.3d 769, 774 (8th Cir. 2009) (holding that when a petitioner’s request
for relief under CAT is based on the same factual basis as his asylum claim, it must
meet a more demanding burden of proof than the asylum claim); Guled, 515 F.3d at
882 (noting that a separate analysis under CAT is required only when there is
evidence that the petitioner may be tortured for reasons unrelated to his claims for
asylum and withholding of removal).

      Accordingly, we deny the petition for review.
                     ______________________________




                                         -2-